UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6738



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL A. GINDRAW,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CR-01-661; CA-03-2321)


Submitted:   July 30, 2004                 Decided:   August 10, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. Gindraw, Appellant Pro Se. Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael A. Gindraw seeks to appeal the district court’s

order granting the Government’s motion for summary judgment on his

28 U.S.C. § 2255 (2000) motion. We have independently reviewed the

record and conclude that Gindraw has not made a substantial showing

of   the   denial   of   a   constitutional   right.   See   Miller-El   v.

Cockrell, 537 U.S. 322, 336 (2003).             Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                DISMISSED




                                    - 2 -